Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-6, 9-15, 17, and 19-23 are allowed.

The present invention is drawn to a catalyst system comprising the reaction product of at least the following:  (A) a procatalyst, wherein the procatalyst is a compound represented by:

         
    PNG
    media_image1.png
    180
    479
    media_image1.png
    Greyscale


and B) at least one cocatalyst structure selected from the following i) through iii):  i) at least one cocatalyst comprising an anion having structure 1, ii) at least one cocatalyst comprising an anion having structure 2, or iii) a combination of i) and ii). 

               
    PNG
    media_image2.png
    176
    253
    media_image2.png
    Greyscale
               
    PNG
    media_image3.png
    176
    247
    media_image3.png
    Greyscale


See claims for full details.

Subject of instant claims is patentably distinct over references cited by examiner and over references listed in Applicant’s PTO-1449.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 25, 2022